                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 DESHAUN STATEN,

          Plaintiff,                                                    ORDER
    v.
                                                               Case No. 19-cv-512-wmc
 JAMIE ADAMS, et al.,

          Defendants.


         On June 21, 2019, I entered an order directing plaintiff Deshaun Staten to submit a

six-month trust account statement so that I can determine whether plaintiff qualifies as

indigent. Dkt. 4. On June 24 and July 1, 2019 plaintiff submitted a motion for an order

directing prison officials to allow plaintiff to pay for a copy of his six-month trust account

statement from his release account. Dkt. 5.

         With the exception of initial partial payments, this court does not have the authority

to tell state officials whether, and to what extent, a prisoner should be able to withdraw money

from a release account. Carter v. Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005).

Accordingly, I will deny plaintiff’s motion. However, I will give plaintiff an extension of time

until July 30, 2019 to submit his six-month trust account statement. If plaintiff is still unable

to submit a six-month trust account statement to the court by the July 30 deadline, plaintiff

should provide documentation to the court that shows the steps plaintiff has taken to request

a six-month trust account statement from institution officials.




                                               1
                                               ORDER

        IT IS ORDERED that:

        1.      Plaintiff Deshaun Staten’s motion for an order directing prison officials to allow

plaintiff to pay for a six-month trust account statement from plaintiff’s release account, dkt. 5,

is DENIED.

        2.      Plaintiff may have an extension of time until July 30, 2019 to submit a six-

month trust fund account statement to the court. If, by July 30, 2019, plaintiff fails to submit

a trust fund account statement to the court, or show cause for failure to do so, plaintiff will be

held to have withdrawn this action voluntarily and the case will be closed without prejudice to

plaintiff’s filing his case at a later date.




                Entered this 8th day of July, 2019.

                                         BY THE COURT:


                                         /s/
                                         PETER OPPENEER
                                         Magistrate Judge




                                                 2
